Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 1 of 28

                                                                                              FILED BY                      D.C.


                                   UNITED STATES DISTRICT COURT
                                                                                                       Jtly 22 2221
                                  SOUTHERN DISTRICT O F FLO RIDA                                       CALs
                                                                                                          ER
                                                                                                           sK
                                                                                                            ct.
                                                                                                              t
                                                                                                              .
                                                                                                              Al.n
                                                                                                              ;  Nl
                                                                                                                  O
                                                                                                                  sz
                                                                                                                   BL
                                                                                                                    cEz
                                                                                                           s.(
                                                                                                             ).ofri1
                                                                                                                   .,
                                                                                                                    :..VIAMI
                                  CivilCaseNum ber:


            A-oor t        oR G ïk aNsh
      (W ritethefullnameoftheplaintim                                                                               :%#
      vs.
       W qe
          KF-W .V-ZG y-zzn gvoy               ,


      t
      kak-ïu D c
               -xlvey-s OV'F                           p= .,                                          @N
                                                                                                  I
      41K3-          e k4ab5+                                                                 N
                                  ,                    rswp é,                            >
            ccw z ,                                                                       O
     tWritethefullnameofthedefendant/sinthiscase)

                 COM PLAINT UNDER THE CIVIL RIGH TS ACT
                                                                             ,   42U.S.C.j1983

     1. Party Inform ation

     A.plaintifr: (
                  lrkkor ; yytNRïAPC.t+r'K
          Address: esato                      2eA
          lnmate/prisonNo.: A -ss
                             . . ,)e8a -
          YearofBirth:                    (Donotincludeday ormonth, ptlrsuantto Fed.R.Civ.P 5
                                                                                                                    2)
                                                                                                                    .


          (W riteyournnme,addressandprison/inmatenumber, ifapplicable)
    VS.

                                      -   -
    B.Defendant: fqûk '
                      & ,.-thhttt                       Defendant:W--43
                                                                      .-
                                                                       61                     Dz
                                                                                               x- XZBE
                                                                                                  > é.
       OfficialPosition:         e. U         ,U C ,     OfficialPosition:        .   pg.
                                                                                        x- :Ud+/ .-UIE '

       (Writethefullnnmeofeachdefendant, officialposition and placeof employm ent
       separatepage ifyou need additionalspace foradditionaldefendants                                       .   Attach a
                                                                                  .
                                                                                      )
  Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 2 of 28



ProSe14(Rev.12/16)ComplaintforViolati
                                    onofCivilRights(Prisoner)

                 DefendantNo.3
                     N am e                                  #AA>/M 30 , 8- 'J-a
                      Job orTitle(fknown)                   vuheh #t,4 .?e- eer.p yow/age, c.wA.-
                      Shield Number
                      Employer                              e -A> # rrô/ /> /A - :-' 1zo r' Nz- z,
                      Address                               a ymo o x> -v+$z /&F A                 .r'
                                                                &A& ezzéee           Y        z s ' 3 y g':4 -gcazt
                                                                     Cit.v            State              Zip Code
                                                            Z lndividualcapacity X ffcialcapacity
                 DefendantNo.4
                     N am e                                                        d . - sz-
                     Job orTitle (fknown)                          :,*/0 .$ < '
                     ShieldNumber
                     Employer                                        r- + v      zs       D *e > *
                     Address                                    4 asL.
                                                                     -/t Eleeg o 'eze-x * * w
                                                                     (7/.v            state              Zi
                                                                                                          p Code

                                                            Z lndividualcapacity      ffkialcapacity
ll.     Basisfor Jurisdiction

        Under42U.S.C.j 1983,youmaysuestateorlocalofficialsforthetûdeprivationofanyrights,privileges, or
       immunitiessecured bytheConstitutionand(federallawsl.''UnderBivensv.Six UnknownNamedAgentsof
       FederalBureauofNarcotics,403U.S.388(1971,  ),youmay suefederaloftkialsfortheviolationofcertain
        constitutionalrights.

        A.       Are you bringing suitagainst(checkallthatappl
                                                             p:

                      Federalofficials(aBivensclaim)
                      Stateorlocalofficials(aj1983claim)
       B.        Section 1983 allowsclaimsalleging the tçdeprivation ofany rights, privileges,orimmunitiessecuredby
                theConstitutionand(federallawsl.''42U.S.C.j 1983.lfyouaresuingundersection 1983,what
                federalconstitutionalorstatutoryrightts)doyouclaim is/arebeingviolatedby stateorlocalofficials?



                    /lrc 8r' +a/.k z a'p :aJ4,J/ 4
                                                 . g go
                                                      -                                             # v.                -
                  Y/,Jr - *yq:           é! ô        Ree           * z #     m /5             'A    +AN-             4>.v '
       C.       PlaintiffssuingunderBivensm ay only recoverfortheviolation ofcertain constitutionalrights. Ifyou
                aresuingunderBivens,whatconstitutionalrightts)doyouclaim is/arebeingviolatedbyfederal
                officials?




                                                                                                               Page 3 of l1
  Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 3 of 28



PD Se14(Rev.12/16)ComplaintforViolationofCivilRigllts(Pri
                                                        soner)




         D.       Section 1983 allowsdefendantsto befound liableonly when they haveacted6ûundercolorofany
                  statm e,ordinance,regulation,custom,orusage,ofany StateorTerritory ortheDistrictofColum bim''
                  42U.S.C.j 1983.Ifyouaresuingundersection 1983,explainhow eachdefendantactedundercolor
                  ofstate orlocallaw .lfyou aresuing underBivens,explainhow each defendantactedundercolorof
                  federallaw. Attach additionalpagesifneeded.
        L') oe>           ear A4#< #.n :6, zë 'X                   deeree y *'
                                                                             F M > .Xv A #A &F
           zLva/e
          .=# < e/-oz
                    pz%'
                   Mt  J'epwd /6gygy
                                 e
                                   > ,:/p
                                      eyenpa
                                          NAzgy
                                            .q*vg,
                                              .
                                                  f.
                                                 rvM
                                                   v#x>1/:
                                                      j ws*yod dpV>
                                                               ve   /wB
                                                                  soa s*ep*.
                                                                          ré
          m mzgz y-. e<#o/+p >// pr M '
         ''
                                      G 'm& e</ *- :/' 31 O N-                                      /- &r''Aèec#G
        o x- e> 2y/ & </p+<                            R W O ea #e >/> '' e: @                we
111.     prkb )n,er4Wa
            iso     '
                    Y/=:#:
                     tl / 4*r
                            '-
                             memNe
                                 a/e= i/
                                       >ywbl
                                           yxesxzA.
                                                  J
                                                  /-Fy/<e
                                                 z'    /+:
                                                         -2 .4
                                                             D9>dix
                                                                  r Aez/a* *x' +z/
                                                                         vœ'
         Indicatewhetheryou are aprisonerorotherconfined person asfollows(checkallthatappl
                                                                                         y):
                  Pretrialdetainee
                  Civilly comm itteddetainee
                  lm migration detainee
                  Convicted and sentenced stateprisoner
                  Convicted and sentenced federalprisoner
                  Other(explain)

IV.    StatementofClaim

       Stateasbriefly aspossible the factsofyourcase. Describehow each defendantwaspersonally involved in the
       alleged wrongfulaction,along with thedatesand locationsofa11relevantevents.You may wish to include
       f'
        urtherdetailssuch asthenam esofotherpersonsinvolvedin theeventsgiving rise to yourclaim s. Do notcite
       any casesorstam tes. lfm ore than oneclaim isasserted,numbereach claim and write ashortand plain
       statem entofeach claim in aseparate paragraph.Attach additionalpagesifneeded.

                 Iftheeventsgiving lise to yourclaim aroseoutside an institution,describewhereand when they arose.



                     '
                         U ems. o.. w uez N Anw.e-
       B.        Iftheeventsgivingrise to yourclaim arosein an instim tion,describewhere andwhen they arose.

                            ecg- 4ze- J op/ee zzmg/' '                         gmpzl.         d?
                             '        .
                                 .

                         <</o/ z/z4 5/4           ,




                                                                                                           Page 4of 11
        Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 4 of 28
1/2,U =A/ /t, aazW, J,>/
      --              p--
                       az
                        e-
                         s.
                          4z/
                            ssxz
                             s. ,z
                                 -./z
                                    (<s-<eenecgoz.
                                         oo'     zye.<a v- e*oxs/ 0 /,/
qrzbn)t e exy eo,y,4,:> /        .prtz rvz w z/ zz g pzzzzi o,= ôzle/zze-
ga/ < à-nxvgvg gu apz: z+.
                         ,.,64. ga kw ez.
                                        e./vAy or vz-û oepvyrpAkzi+-@4 -
zp/
  c/zzp/- z'2 *,.   & T?zz , z: ovzsazvz// o pz/op A vvve/p     , Acsza?-
  ZJ/,- -zUG PG zh- zyav                   )z'è, > a, euvû/nv/ +*'/ t?>P-
Gzzo/       /.
             > v,/evo s ,.h ap,/w
                                - g g v.s rn v,#z. n. qse.s            gv vor-
                                                                             onn- /-w z.
-
        ,   % m e iz
                   û'
                    /y ''
                       = n wv. z=: % /.,r Lvza pzvctgr'
                                                      fo'A- ZPM A F/zt
                                                                     re
 W vz
    te <'- zo & %
                . ,).gw N zrz,z hscvzzès cJ.s. o zp/a.e/- ZzaA>2
      /e''p/;-& k &zA 'zvz zvv - ,,
                                  *z//-s'
                                        & is z'W èz'e* 0 ,,/
                                                           2 V5e W
    Pzia/x/w /z.ez rev6b,îs A./- R Zqf=,+ rr=' Jfô'ô'
 *0 o eeew/pwv kvz.v vz;v sx yasyggvp ar x,w eysayg pe/ezpzw /--
*'ks -,  z>-: W
              z *,.àm,âz/zy.y 'a- s-
                                   ogkggs.x sv peo vê- zv/dzczy/
 W -/FXX */ X ,**'/ gsrxeo'    /ws
                                 ' o 4 '+ ' zTv - <-/A XM XYG *lk
 '
 z/7:élt'pl o v.&.e.w w .J aa -zo pves yozv/ezw a ss zAz4?,,2 .
   W       XA */ A. 4 Xlb+ > wzA.,  J/- * '
                                          oa?- //v: 4vz/ Y V W W
    t/ z-zp i    zx'   e
    r/
    x-
       /e . ''
             zj-
               ,.
                e-   x
                     p'b mxzs .)sx zly- y u ty zeezz '
                                                     st,
                                                       o,pe,-/v
     ck w--T// za ,2y/, y'
                         /+.,opg g w wgzw gr.. zo ,s. w.e< n ,,:,w
    Os
    ></
       57.dez. ,
               xJ #?* a?
      d swepyve: mfsieto/
                          gwAvezev oz,./ Ay-/c-tzmsV**?W'
                        rves >/e.v+y<- Fz>z c/e'oes Tz-/zl- ,e/
             î,.        D epzplwpp .
                                   '
                                   = t.
                                      4 ; % /.xe vo- '
                                                     ?sozJe AAY','>/W W
    A ze..z.'..>.---X 1m+, ) t./-s c
                                   s-gpezyv . oz ggvg ,s-,oazy, r ./1/ez
    zl ,a/- r'ôv )<    '
                       p/ z#ez,e#/q ' nklgvd.c Xetr z.
                                                     ewy .xy u ,-,oe
                                                                   < z/ zeszz
                                                                            //
                                                                   ywz g-gv.rzu)
    ..
     öw
    Ve  <'
         uz qz:zD
                /;'
                  kc
                   ,
      J4'mt- M pF JW
       c
     '-'d s .   .
                     + 4MJ/-
                           'i.*KI
                                .?
                                 C.
                                  4FA H
                                  /      bv/v* /v/z4'A
                                      Y',>/          /nKKY
                                                         e .h
                                                            *J
                                                             7*peYN
                                                                  XZw/
                                                                     7ZZX ':/zYez *
:''
  lzq zWy frz-zzp L'A- oz/zcc-+wg o y ey +s &zy dw''u  /va/ies +, t-
œ <rns/ &y=s'œ& zbfs/s - zsvy N xlz/d /p/z.m)>-
                                              //-J Yvicg/ yzr.awzees
 +êz uzz.o u .,/x . ap a zz-zwv r+ -+-y L w w gzy avz Nw - zp/-?
                         U       - -''''--                ,a-ese.
                                                               ûJ a mz -lzv...
 mq.
   enl
     én4vk
         êt-'
            Np# z>,*yxbrZ/
                         Z.
                          ,J/tN':;&
                                                      U zwz/e/ W/.,zyA:/-
@3,A o+ >..:r ôv
               mda  -
                                             --+,pl presos tet 8, Cool
                                    ,,: brn ce
                                J                  D) D zszs wwvv aa's = /o 3/
     g.
      pb,Jj.x
            i jr
               'uvorvh xl N /aps N-.
               2X                  '
                                   'A (7ZmW 1S Ozl *3 Z 0hi-W W ZG
     Aztlvs
          + &4
             > *'
                +/,- ,
                ç      l+lx
                     :z-lz y'
                          vvpny .
                            p-  am -#gzs.
                                        .zaa4
                                           s A      e& xvlq/œw p '7-572 $* .+ f!
    Case 2:21-cv-14227-JEM Document 1 4 ./, onyFLSD4a
r/l#.
    0/- Vewrt.a? ''rt'zry- .  ,n / Entered
                              r                     Docket 06/03/2021 Page 5 of 28
                                                        . i e+ .k/K & z z/pzr'w
zv4e>z        -z=    X c#/+.,
                            .> J-) -
                                   /-z;-
                                       e#-..+:'V
 SO- H /AI - 'zpi/-'z'
                     r.
                      '- .
                         '
                         a = z'
                              /'rb-#> yzg                   4;m> m) A /y-z-
                                                           W ass 'bc*sm zLp ôxl''
    ?/e- 1 ./: /y< n N m fbrzpssgrù N               c zx s
                                                       -
                                                                           ,



    6wvd     z/e qlav/ > #p- gs F/s.a zlg < pg pzp rre Jvaga n -
                                                               r +e.
      s   lepg.r- ysm N zzzi G wp vxv,x?#.,,*t;W #,A z/ V-*fA-#b -
    A - gév rcê p/- è/pê,+ zzp-2 ' v/%.-m Weâzev 4 :p-
                                        --
                                                                                   ov &e> &
    /ö)    4a/# Qv Oem l/z- /#pa'
                                poz: PK .lh'rr'            4P .2f* V+
 Y x-4 e.fzà .Zza zo vô/z e ozvz/ez/ Y -sw/< - (/ N -,az A >y-
          J..y z.,. srzxe.v a w c- z* P rzk.vh-+/-'
                                                  s xe//- s zeu//er
.
 zékz-e- ,                                                     .
  ,Js yx sez-lzei z?.,a zileeezpal Zg-
                                     /e zzrl SV..3 '/VJZ N Té'
                                                             *V-N4 diz'

 4'                                                        -



 zzdzpzov-/ ozzozzazwzeo/- z: (#)Zz.zs
                 '

                                             .



 N Z a zywns,.s tv= X>, yzpmez.s Xs/// zb,ip,
                                            nev/x- N >  -,r /'#+/-
 O#< H +Alénn)r'Wlzpzl'e. A/pse N /zevœ/' e avza e zaz/-/e/ei
zr/ xez m,J2 *VX g./ zspvzx/'-zzJ/---+-/z N+o Aea.ze z .v - e. * x* r'Y
   - > n,- âas u sr,,-w w, .-v oazvzzwa 7r-zz-   e- s-x +gz z/,4
    N.4eJbd'dê/tt-s,
          w 'N-zr- #,ph - ,.< > / Rep e- . .,9+/ N /ea?r f-
    4% .u+.                 - ..

-   f-
     ,z<,l r-
           eka/
            z .z N l-'-
                      <
                      - .,- #/+.,
                                p?ve
                                   'f- ,
                                       zg'-
                                          ençg- e cm eeeeowo mzaz
    zi &c>/ deogvv Weow/or vk4,,p ' G ve./ Z ,epawee-+.goz
     G : VPJe-V ' <? a o/z/.       -/#/z)--w tny - /p v .
W& G m gev &,ao/v 9% è,à/A= Zys sx- oey +r vz;z 4eJe./
                              ,

  eeezrzso dœ.otv,.x d/- o éKoc'wJ'ru r a m zysgv ozezszss àr
.'
 zs'
   o D mm ovzo Fài,0 zo + 6 zev s A vg er mw z p/mzmges        .

S oosp/tp.àa      ./e- 4 z- i grk.v vzz ea/ o-vu tec .<e- #+0 a'sout-t
 Oo Q d./p6e$-- 1f, N /1 w9#.ajxrëss, z.,
                                        oJ-.- x-avs vr iaA>e'7ec- *'z 4<+r
- xwlgv       & v.iogw    zzolzs/-zei M hev & 2.K s.a'.> d-qomte/œqe,t                  *+' < cv
,4.6 o       '
             A cdzoyzwa/4ie epzzezleœ
/                                   -
                                        Df zeciN v gpw vg-
                                                         e'
                                                          a. grz azzo Jvx s
    klric ox èl- wz- A sgba?s za) S v- epzle> .yzk-x               z'u xo J/o yoz.y+yovb .
''/Npe.zb 82 C/y 17&.
                    4< kc z;l W Fv#lzzzz+/ %7 4+- yvogw s
--Fg'
    J. qe
        Deopg N wp.s ,p'i'
                         p, t@#A.=/ /)// &' .
                                            n-+ zz- s zvvecw vy co r , zu ..r  -


m vt          oyldvvpt ''eepev Ym/s 4S 6W '*4/;-
                                               Ja)i &R ez>t/er-ecf zz0 8./ ,- 4
    as eo K-ReY d-pziz'ze'/G X ' f% zhW '    o X4//- & 4DS/ILr- 2- Q/zie'/eeoe
    1/ '?-j-t F/c p/% y e p#./- o œ64.rr# dy eep o4.- t /A &r'
                                                             g - cwh u'Qzv     ,
     1 :, ao /: 4LDI Y v/fvs o,+ m vp/ev X eYze 'k/ 4?.zz/-/m t uè efqéez           -
.-zv''oCase
     f-    W2:21-cv-14227-JEM
         '-, re Z'> + NA'Document        zf a on,iFLSD
                              .'J dazpe1 Entered   sm+cswwà       Zez-e Page
                                                       Docket 06/03/2021 csio6ez
                                                                               ofzec
                                                                                  28 & .
gixrs ovzesew +v n seeezsz w k Wwz szvv > :* 42 lzv Fwm
% Seeox V#& :zJ/<       V - J< N v (4J o zs. p? al oe.A .lcz. /% xoz4,
r cl aêe.z/-z/eao a s  +<)Q M zxe,,z z zeA a,n h./ & '
                                             .             /-g & q$6zr&4'e.
J:
 W /JJC.rZZ ee- '
                zs- PAr
                     A O : zwfwvcw v s
                                        dz'
                                         kal
                                           n/
                                            -Jbqs
                                              Az'o,z
                                                   )/ Ydz+/ JW s 4*l X'/J
 !z;; dou ev!- N z A rhp.hoz i,l                    wvs x sx r.s vr
 wf'oyy X eù 'zz-J eo> & A-   m.y 'N w zkz/-zzlyec,? qe- s zaw pi-
*c
 5
 Vezy,                                     r c yfza,g #Q iv-,V,
    jjrysu/ ezdW'J-/Y /?,>a/y N jwlza?r yxâ'                    + >zJ
       s6oz/&c; r/yt: M,ae. zzp m np.lpa-pywwppy-;'z gg oyvvçy 'ue.,
          c

a:
 w4g&/-s('+ .94 @'9 mzwgéec/ z- yg,D c/zpyz wves 'a
                                                  ? s z''w zlswzxs''
AN zas a .n'?z 0- G v/rv d/ J vhvgazp,p azts.s, < ' < '
                                                      s'z-F>,-
vr DAr.>p2 K+% <73-J a #eazs,vc w z lw v'w ws y/ezp4+ N ape-
= uz: 4.0 og - r ',
                  az:

J>, Kopnzv,v'Noesec v'
                     z-k-. 4.;vw,+ w ;
                        Jva:z                                        N-      esz/-
                                                                                 o
  pvz-iem w r/ r sm o z z/              #?kv 'u
A prm z.s  A J @o  v  +p
                       qzfvœg/ & V'*++ V r:&X*Z &>)           N W J.
                                                . ie Xrz/e- -foW t?# .
& qe:kees IZ- yc v'
                  v Qvz 4... gwyy nwyssyzgx za.ygkp zw yyp wg
      é:N /% zzY//ezezœ y vz-g yyypg cw.ya x zw prgwe zsw y- ow
 = -q N-7 A zbzrr/c zvz eg- ze. n o e-mw -s wu iu aw w o axs -
                                         -


nA s glveso- y'w z N vys: .xazgexoo
.
                                                 .


ziî-zx o zoo ax m
                , v-z. c-'
                         l-w o -ures= r:br-< amv. <m, /.s:4'
    #% ç
       * wP Jsor6 M D eAoo/ezp/'
                               c +'x'
                                    z-z- O ./ Jh-                   ws''gze. X?YWe.A
    o -ptrd,âpz.s- o .>    *'m z ,gzzx// yrze e/ A n9 4 & 7A& .> az> g-
                                                                      .vtwup-yes
    &z> G pzlpleN s gu mhyqns ë/ Z:4> z), - ,vz-er & J &/ /'F JW ,=/* s
    Ka éè'6 e ezpd- r F . Jzp 'zr e =e./ -/A-J-      J/- + JJ -zh-& JZQZWZAF &,eêW
    sw,h4g,> *27/, z, + .zJ).z-TJ N A#.,) W %
                                            ' 4s.z/e-zol- W /'
                                                             %                    ,4'K
     Va .. or zol- z vrée, o e,
                              h.ou be.S c4, Aw '
                                               yâ'
                                                 u Few zszâele zl
    X    - ep & +>        -sA r -     s '7z- + /A gr w z -z*4 'p-
                                                                . + gTJ gm            f
                      D<ee4 o6œe & v'
                                    z'aW W / Jc emr dmb e yec 'Zz-l A #/4
    d gme v
              zD srsév, J/*:   > =>a/ Wp/v/.i èb *7
                                                  + /o 'zJ''œs,z FT
                                                                  A-o>XJ.
       Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 7 of 28



      ProSe14(Rev.12/16)ComplaintforViolationofCivilRi
                                                     ghts(Prisoner)                                    ..   - -.       ,-




                C.       W hatdateandapproximatetimedidtheeventsgivingrisetoyourclaimts)occur?




                D.       W hatarethefactsunderlyingyourclaimts)? (Forexample: rOltt/happenedtoyou? rr'
                                                                                                     r/ltpdidwhqt?
                         ICJJanyoneelseinvolved? WhoelseJJw whathappened/)

                             /-'*$&                e- gg. - + ' #e,pm               or- .0.0 .
                                eeW '




             Inluries        a.          vugbl Akz/-                   ww/yes- /6,.4 +gs              s,wJzJ g&.<
                                 o - z'ex è we N - &eA6eM B - zrz/                       A g ae   Ae w a '
             Ifyousustainedinjuriesrelatedtotheeventsallegedabove,describeyourinjuriesandstatewhatmedical
             treatment,ifany,you required and did ordid notreceive.
            (#).+ zzoAyze.4êy + og oxw4.zw./iczc vsw g..ss e4v .avtuz.pgs #.= A o
                                            p'- aaw 'c v- wr
            @ Gz  e.;ro
                 zs  v. + +*.
                          J-
                           q> a. o gc                                           ,




           L
                 ,
                                                            vle w e gx # tr o ossros
                                                                           .

            e-)
            . , -r-
                  Ze+/de,)é,
                           '(4)#to.ôr-r'sqpnh u
           (pp, '= yx;b zziy -    -       or N l wvw r zv4zw l
                 >   g
                     . .rz
                         .*   ++/'hs & A?
                                        4:                         go wa/
                                           ,sors *e.e rzz/zzan- 4/+6  aeew te.o                                        > w
               <p        ee o ' ez/aa &wl 7-9 - 8, #/+e ê
                                                        '# '
                                                           f *i tH wpvq ic e-rNtoY r: -                                      r.
                         u #e.    <e o #v# #                  ,'z       -        z2 .
           -#*e ze. # z e Aw zeo .+ pAee:épioo w- w v y/                                          z                          M
     V1.    Relief

            Statebriefly whatyou wantthecourtto do foryou. M akeno legalarguments.Do notcite any casesorstamtes.
            Ifrequesting money dam ages,includethe am ountsofany acm aldamagesand/orpunitivedamagesclaimed for
            the actsalleged.Explain thebasisfortheseclaim s.
  &.e//sxep W rezz Wp/gzez * a Wâezg- A zvdz
                 .
                                           qjzzn/qrinoz ggk. s gl
                                                      ez w zw w eezs-g.
                                                                      ,
                                                                      s g a (waowezs         -

                                                                        'gwzp v : zerrvs
                                                                                .

   nzzuvtql vw  s  aI
                    Z, A/PN VAA >S,
                                  -
             . -gTe w w opzr pl d- c*> :  w'
                                           esm    zzygelul  g.   yn r  wzgx o e$ .
  S qrtfâpi                  .      . s z:0/- 1- w s a msaxss,gses x .sy apvgc      va.
                                                                                                                   .


  oe .'/eeo % ro p:Z W/XD * W R /WAW * - & * 27* ,W 4%o.g +>.d& & B C
   * *6 zF/* W** <F #*XYY ,s - Qa/g za/ V- r >vz zw w o w . yw o eo eowsywxw
   PF * A ;2 ?.@ .# Eqc/=2o/Fza) -N'
                                   R Y m rzpx /A4//W y rviœ k ov FAHW& G e.
 p <ile * 2 84* 4X $*Yî W< z xtlalapl*ezm                               & qfrhl avorà 'a /-&- - 3 W 4p& q> -
 m.
  r'rs                                   +2             zaes          g zew e.s e v w /- oz/-4p+ vs/ o psz
 <T<<< RJoZ    A w+. G zz eeds n )e.av ee p v gpza- œ pvavvhhp o e g w erzp
                                                                          zze
     /4W K W 1 : o w >
 * 2>.                       A / 'XA +- aW r;g M : a o x s aa ew u evs                                      .

X ,& O4PqA 4F&K/ A> s VF &X 4./$ok / /,S&&.Zb&.& *<e4a6e or & .&.efF .tvox
   W 'FAop:d& A G N -e.aJ1fr4p2<e2+-U& klp& ctgj&tc 'a'c'
                                                        a R eyxp,y-eaM.a/s o<
   J A r'G )Q- brod% t .
                       .ç4& œo4troïp < 0:- ,>- w#&                        m s el v-oae    cjoy.
                                                                                              uc'
                                                                                                vaw k   -    pagesor11
    QerG N V' OwttYR-W
   Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 8 of 28



 ProSe14(Rev.12/16)ComplaintforViolationofCivilRights(Pri
                                                        soner)

C#ke#*ewvea.s
            *v
             )*ovA4
                 . M ,',
                       $a'h
                          wM*
                            fen -
                            <*z-                                    >' eFr,.''
                                                                 ew ,e4 '-   -4-*
                                                                                *q'n. vw e2
                                                                                         v .
                                                                                           * -> e    z'  * Me5
                                                                                                      'v > z- . .-
 VIl. xh,
        a=K
         u norTdmlûlstr
                      -aove*pred-,esia*
                                      dmvlnls
                                            >azzJvA
                                                  epv
                                                    roc*
                                                       eïuerz
                                                            ese-.vv * + - d- '
        ThePrisonLitigation Reform ActC6PLItA''),42U.S.C.j1997e(a),requiresthat44lnqoactionshallbebrought
        with respectto prison conditionsundersection 1983 ofthistitle,orany otherFederallaw , by aprisonerconfined
        inanyjail,prison,orothercorrectionalfacilityuntilsuchadministrativeremediesasareavailableare
        exhausted.''

        Adm inistrative remediesare also known asgrievanceprocedures. Yourcasem ay bedism issed ifyou have not
        exhausted youradm inistrativeremedies.

        A.        Didyourclaimts)arisewhileyouwereconfinedinajail,prison,orothercorrectionalfacility?
                        Y es

                        No

                  lfyes,namethejail,prison,orothercorrectionalfacilitywhereyouwereconfinedatthetimeofthe
                  eventsgivingrisetoyourclaimts).

                    LA qezhpi.e-
                   c a/a o .- X ,zF.Z/fzm o e- e-
                                                         extm zx/ n 6- rzn
                     po ex'
                          z',/xx ,                a/v sM Ty -z/ia y
        B.        Doesthejail,prison,orothercorrectionalfacilitywhereyourclaimts)arosehaveagrievance
                  procedure?

                        Yes

                  L xo
                  Z Donotknow

                  Doesthegrievanceprocedureatthejail,prison,orothercorrectionalfacilitywhereyourclaimts)arose
                  coversome ora1lofyourclaim s?

                   ' Yes

                       No

                       Do notknow

                  Ifyes,which claimts)?




                                                                                                         Page6 of ll
 Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 9 of 28



PJpSe14(Rev.12/16)ComplaintforViolationefCivilRights(Prisoner)


        D.        Didyoufileagrievanceinthejail,prison,orothercorrectionalfacilitywhereyourclaimts)arose
                  concem ing thefactsrelating to thiscomplaint?

                       Yes

                  L xo
                  lfno,didyoutileagrievanceabouttheeventsdescribedinthiscomplaintatany otherjail,prison,or
                  othercorrectionalfacility?

                   ' Y es

                  L xo
                 lfyou did file agrievance:

                       W heredid you filethe glievance?
                            qqeu nez
                      u:r'7
                          -,,.,
                              z..e/i'
                                    p'Jc/ M-;'
                                             ,sl%.
                                             b   &/
                           &> eezal'ee/yt .


                       Wh:
                         a.
                          tt
                           d.
                            idyouclaim inyourgrievance?24/..
                                                           ..,z W
                                                                zo Xess Z/'Y tDa
                                v /v
                                  '
                                  -
                                     e/ z
                                        r + Arlr  e y
                           u/f ,s;- zz zAvz zosarea ,/y 6ev e xp-zH , F


                 3. W hatwastheresult,ifany?
                        '
                        -rxx & A./A..+gs M e #œ '
                                                r.'
                                                  % R MPr'SX N Y N 'J?-W
                           > '> . Z op-' Yal W /y zvi >pzé, '     r Pfmeed < &r2
                            oœc$ o, e
                                    ,k - ) ;A),  v e
                                                   '
                      RP e + 4 D W 5 4*)3 lcgew /ez w;o g, u% spv w;e @ oJ n ypz.o/wo
                                                                       -
                       .
                                                      e pa x.- v5 &z p- v - ;y
                     N oee 'zx-
                              ,e X ;# r w x Vo/'a ù + N ,
                                                        > m . aee.a ï,4,,/o g xe/.
                      W hatsteps,ifany,did you take to appealthatdecision? lsthe glievanceprocesscompleted? If
                      not,explainwhynot.(DescribeaIleyortstoappealtothehighestIevelofthegrievanceprocess.)



                           G vv O'D ...                          .+ .w..& a-g xsv. ww o.. =
                           wb i.e 'x-n wx w c-cws- AzA o.                   o /. eu.v.. ' e            . ,   = .
                             -v>7                  w .vcd s .Q.; e (1.0,,0+4ocvtazj Qœxjvt
                                                                   .         .           -o useg
                                ôq r .b.t.vk3'G .'
                                                 b G e ,>7öU-X-)!ut
                                                                  llxel ë.
                                                                         b
                                 I
                                 '
                                 L
                                 A'
                                  I7
                                  A/'Y?
                                      D-tt
                                         eîa
                                           nha$
                                              oKcT
                                                 e
                                                 -Gev
                                                   Vx
                                                    sl
                                                     o+r
                                                      e-e
                                                        -s-xvX
                                                             1r,W ttkr'
                                                                      m- pa
                                                                          gezo,1
 Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 10 of 28



ProSe14(Rev.12/16)ComplaintforViolationofCivilRights(Prisoner)


       F.         lfyou didnotfile agrievance:

                       lfthereare any reasonswhy you did notfilea grievance, state them here:




                                  >. ..aaaovraeexuce..uws tfù (,wu
                       lfyou did notfilea grievancebutyou did inform officialsofyourclaim , statewhoyou informed,
                       when andhow,andtheirresponse, ifany:




                  Please setforth any additionalinformation thatisrelevantto the exhaustion ofyouradministrative
                  remedies.




                                                      vtp.
                  (Note. Youmay attachasexhibitstothiscomplaintanydocumentsrelatedto theexhaustionofyour
                  administrativeremedies)

VlII. PreviousLawsuits

      Thetçthree strikesrule''barsa prisonerfrom bringing acivilaction oran appealin federalcourtwithoutpaying
      thefiling feeifthatprisonerhasRonthreeormoreprioroccasions, whileincarceratedordetained in any facility
      broughtan action orappealin a courtoftheUnited Statesthatwasdism issed on th                              ,
                                                                                     e groundsthatitisfrivolous,
      malicious,orfailsto statea claim upon which reliefm ay begranted, unlesstheprisonerisunderimm inent
      dangerofseriousphysicalinjury.''28U.S.C.j1915(g).
      Tothebestofyourknowledge,haveyou had acasedismissed based on thistûthreestrikesrule''?

            Yes

            No


      lfyes,statewhich courtdism issed yourcase,when thisoccurred,and attach acopy ofthe orderifpossible.




                                                                                                            Page8 of 11
 Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 11 of 28



ProSe14(Rev.12/16)ComplaintforViolationofCivilRights(Pri
                                                       soner)


                  Haveyou filed otherlawsuitsin stateorfederalcourtdealing with the sam efactsinvolved in this
                  action?

                 L Yes
                 > .
       B.        Ifyouranswerto A isyes,describe each lawsuitby answering questions 1through 7below . (
                                                                                                      Ifthereis
                 morethanoneIawsuit,describetheadditionallawsuitsonanotherpage,using thesameformat)

                      Partiesto thepreviouslawsuit
                      Plaintiffts)
                      Defendantts)

                      Court(Lffederalcourt,namel/lçdistrict;fstatecourt,namethectwalyandState)
                                                                                        .




                      Docketorindex num ber



                 4. NameofJudge assigned to yourcase


                      Approxim atedateoffiling lawsuit



                 6. lsthecasestillpending?

                          Yes

                          No

                      Ifno,givethe approximatedate ofdisposition.

                      W hatwastheresultofthecase? (Forexample: rfzr
                                                                  tz.
                                                                    sthecasedismissed? Wasjudgmententered
                      inyourfavor? I
                                   'Ft75'thecaseappealed/)




                 Have you tiled otherlawsuitsin state orfederalcourtotherwiserelating to the conditionsofyour
                 imprisonment? 4 %

                                                                                                           Page 9of 1l
Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 12 of 28



ProSe14(Rev.12/16)ComplaintforViolationofCi
                                          vilRights(Prisoner)

                       Yes

                         o



       D.        Ifyouranswerto C isyes,describe each lawsuitby answering questions1through 7 below .
                                                                                                      (lfthereis
                 morethan one lawsuit,describe theadditionallawsuits on anotherpage, using t
                                                                                           hesameformat)
                      Partiesto thepreviouslawsuit
                      plaintifqs)                      b,ba
                      Defendantts)                tt               ll

                      Court(Iffederalcourt,namethedistrict;Ifstatecourt,namethecol/a/.pandState)




                      Docketorindex num ber



                 4. Nam eofJudgeassigned to yourcase



                      Approxim ate dateoffiling lawsuit



                 6. lsthecasestillpending?

                          Yes

                     U xo
                      lfno,givetheapproxim ate dateofdisposition

                     W hatwastheresultofthecase? (Forexample. Wasthecasedismissed? Wasjudgmententered
                     inyourfavor? r
                                  '
                                  r/W.
                                     Cthecaseappealed?)




                                                                                                      Page l0 of l1
Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 13 of 28




      IV.Jury Dem and

      Areyoudemandingajurytrial?    -
                                         Yes      >
                                                      No


                                    signedthis z' &
                                                  .
                                                           d
                                                             ayot         +:       ,20>
                                                                       Signature ofPlaintiff

                         Ideclareunderpenaltyofperjurythattheforegoingistrtzceand correct.

                                    Executedon:       @ - /& - & .//




                                                                       SignatureofPlaintiff
' K         Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 EA Page
                                                                                     ,6'h-i
                                                                                          14%*of ?
                                                                                                 V
                                                                                                 28
    : ''
              .
              $
                                          STATE OF.
                                                   FLOD   A
                                     DEPARTM ENT OF COQRECTIONS        M ailNumber:
       INM ATE G UMI T                                                 Team Number:
     -.q- = m
     .                                                                  lnstitution: Okeechobee
                                                                                                                    A
      #TO:
     tche
        ckOne)         .            Z Wasr
                                    Z As tde
                                           nrden
                                           Wa                              Z
                                                                           Z Cl
                                                                             Sem
                                                                               cs
                                                                                us
                                                                                 ri
                                                                                  ifc
                                                                                   tyation                  Z Me
                                                                                                              Med
                                                                                                                ni
                                                                                                                 cal
                                                                                                                 GlHealth                      Z
                                                                                                                                               Z Dental
                                                                                                                                                  Other
     FROM                   ateName                                                        DC Number                             ers            Job Assignment              Date
                 :                                              '                                          m               .               .
                           '.
                            )y z)r.;.)                      -,/
                                                              ..--'4 ,')(,.'.                                  ..                      .        .
                                                                                                                                                 y
                                          ,> .  ;....
                                                      '
                                                                            )'(
                                                                                  e
                                                                                           ''h? rr,t'-
                                                                                               -.,   q. -
                                                                                                        .
                                                                                                      j'g
                                                                                                      - .
                                                                                                         j.    .        z) .-yt.
                                                                                                                               --
                                                                                                                                'zp'.
                                                                                                                                    , / /.j,
                                                                                                                                           .
                                                                                                                                           4                            '
                                                                                                                                                                        t
                                                                                                                                                                        v
                                                                                                                                                                        -
                                                                                                                                                                        z-.v ;)-/ ? . .
                                                                                                                                                                                       .




     REQ                   ST                    -          '
                                                            f -                                                     Checkhereifthisisaninformalgrievance
                       / ..
                     ,-.
                                          g- ,                        '
                                                                                                    o               '            >
                                                                                                .
    '               lc                     r
                                                                                                                                                                 vl$' l
                                                                                                                                                                   ,

             -'
             .
                                             upp        g
                                                                     o, 1             AJ             '                   c             '
            :r                  zp J                        -          . cx                                                 ow                       o       (y- p
     ,.-
                                                                     . J                       -           o         .- g....                                w                             o,
            .
                                .
                                      &                              ('           -            u. z.j                                                '                  *                  4K
                                                                                                                                                                                            .
                                                                                                                                                                                                .


                p osp w- -/                                         (                 F              d'
                                                                                                      t: e                o                                             (z& o
           c-re /'Z:-
                                                                                                     *




             A1
             i 1requestswillbehandledinoneofthefollowingways:1)WrittenInformationor 2)PersonalInterview. All
             nformal ievanceswillberes ondedto in writin .
     Inmate(signaturel.. ,(2sj.
                              x-..
                              ,
                                   (-,q
                                      ,
                                      ;-
                                       ..:-,)   .--
                                                                     ocg. ' ,'
                                                                             j,,,
                                                                                )., ('-,',,7.-z-.:>'.'--,->-,                                            .



                                                                         DO N OT W R ITE BELOW TH IS LINE

    RESPO N SE                                                                                           h $ owvsu cslvso
'

.                                                                    '
                                                                                                % Jk                                                 .
                                                                                                                                                             .
                                                                                                                                       g                                        q
                o                          .                                                                                                   m:                           /
                                    d                                                                                                            .
                                z c                         ,                s                                 c .           .   <.                 0-             I
                                                            u                                                                                   a                                          os
                                e         ..A                       GX'M




    IThefollowingmrœ llstoinformalgrieuncesonly:
    Bâsedon tEeaboveinformae n,yourgrievanceis                                             *         ..  (Returned.m nied,orApproved).Ifyourinformalgrieu nceisdenied,
    youhavetàeri
               ghttosubmitaformalgrievanceinac                              %?witàCbâpter33-103.0*,F.A.
    OocialtprintNnmel:                                                           Oocial(Si aturel:                                                               ate:       .


Origillalklnmate(plusonecopy)
CC:Retainedbyofficialrespondingoriftheresponseistoan informalA evancethen forwardtobeplacedininmate'sfile
n isfonnisalsousedtofileinformalgrievancesin accordancewithRule33-103.005.RoridaAdminisM iveCode.
InformalGrievancesandlnmateRequestswillberespondedtowithin 15days, followingreceiptbystafr.
You may obtain furtheradministrativereview ofyourcomplaintby ob#nining form X 1-303, RequestforAdministrativeRemedy orAppeal, completing theform as
requiredbyRule33-103.006,F.A.C.,n/nchingaoopyofyourinformalgrievanceandresporlse,mldforwardingyourcomplainttolhewardenorassistantwrdennolater
th= 15daysO erthegrievanceisrespondedto. Ifthe15thdayfallson aweekendorholiday,theduedn#eshallbethenextregularworkday.
17C6-236(Elective11/18)
                                                                Incorporatedby Referencein Rule 33-103.005,F.A.
                                                                                                              C.
Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 15 ofe28
                                                                               à/éy/x
                          n

                                                            PART B wRESPONSE
                 HORMACHEA,HANOI                M56782        191Q-209-107        R.M.c.-W EST UNIT           H2102L
                              NAME               NUMBER    FORMALGRIEVANCE        CURRENT INMATELOCATION    HOUSING LOCATION
                                                              LOG NUMBER

                 Hormachea,HanoiDC# M56782         1910-209-107
                 CONFIDENTIALITYNOTICE:Thisdx umentmaycontainconsdentialand privileged informationthatisexemptfrom
                 publicdisclosure.Anyunauthorized review,use,disclosure,ordistributionsisprohibited.
                 Yourformalgrievancehasbeen received, reviewed,andrespondedto.
                 ltistheresponsibslityofyourhealthcarestafftodeterminethe appropriatetreatmentregimenfortheconditionyou are
                 q
                 bxperiencing,includingspecialtyconsults,medication prescriptions,diagnostictesting,Iabworkpoqpasses.Youhave
                   eenevaluatedbythespecialistandatreatmentplacehasbeendetermined, Sickcallisavailableshouldyouhave
                 fudherconcerns.
                 CUNFIDENTI
                          ALHEALTHRECORD/CAREINFORMATIONINTENDEDFORADDRESSEE(S)ONLY.
                 UNAUTHORIZEDRELEASEOR DISCLOSUREMAYVIOLATESTATEAND FEDERALLAW.

                Yo uarebeinqtreatedinaccordancewithDCpoldcyandprocedure.
                **********************
                Yourgrievance isherebydenied.
                Youmayobtalnfudheradministrativereview ofyourcomplaintbyobtainingform Dcl-3o3qRequestforAdministrative
                RemedyorAppeal,completingthe form andprovidingattachmenteasrequiredby3y103.007,andforwardingyour
                complainttotheBureauofPolicyManagementand InmateAppeals,501SotlthCalhounSt.Tallahassee ,FL32399.

                                      a n..a. %
                                 t -,1w n,-
                 SIGNATURE AND R PED OR PRI
                                             r
                                          NAME OF                    SlG     UR    F WARDEN ASST.                 DATE
                                                                                                                            y
                          EMPLOYEERESPONDING                           wAR ,ORSECREVRY'S
                                                                             REPRESENTAMVE
                       ..(.
    Case 2:21-cv-14227-JEM  Document 1
                                            FLORIDAPEPARTMENTOFEORREWIONS
                                       Entered   on FLSD   Docket   06/03/2021 Page
                                                                                           A,A @'@#r*
                                                                                  . 16 of 28
                                                                                                    22.;
                         &                                                            . .. .      4x                                                                                                 .



                          $!     .
                                                                                         REQUEAFORADMI
                                                                                                     NI
                                                                                                      STMTI
                                                                                                          VEREMEDY0:APPEAL QsgojgcD
                            Z ThirdPgrtyGlAievanceAllegzgSexualAbuse                                                                                                  Ngy2S2jjg
*
                         TO:Z Warden Z AssistantWarden             Secretmy FloridaDep                                                                                e e G'xGl':,s
                        From orIF AllegingSexualAbuse,onthebehalfof:                                                                                          jyjwaecriavao kixaj:-
                                             Hov-v jtx /./onc/'                                                 *m r$ ç:7-                         gygc tvgsp 4w ,.s .
                                                                                                                                                          -
                                                                                                                                                                          -

                                             Last           First                   MiddleIkitial                        DC Number                                                Institution

                                                                                                           PartA-InmateGrievance                                      ..
                                                                                                                                                                       -,Q a S g,
                        G bl<vt..vv '                                           .'
                                                                                 6 ,'
                                                                                    x               .' z%                   J,-'
                                                                                                                               > ,,<                lq/ -24 -1a                                          xt-
                                         .<-                                             '/,x .- #                     / vo                                   -                   .y-- u.=
                             v                -.
                                                   /                                                       '
                                                                                                           &z              .e. d/.            'fm                                  --                    z,a
                                                                    s           /'- t
                                                                                .                  tjz-                                      :.,:$,                                   /,
                                                                                                                                                                                       :2h
                                         f                                                         t                                                                          f
                                         ,     2.
                                                .pz                                            /                                                                          z           a          (:./& -
                       C é./* w                                                                                    'f e                                                                >
                          W (                                       /                                                                            .r
                               M                                                     /N            f                   '                     f
                                                                                                                feze                                                          s C
                                                       f'                            Jm          z   e'.r; J>,'
                                                                                                       '
                                                                                                                   w/.'
                                                                                           h J=- /,* -          tx    s                                                                             / ,'x
                       t,6A                            ypn .                          /1/                   ' '                                                                                       '-'
                        r
                          z                                 r
                                                                                    c    b.r6o'E   gvy     y rv
                                                                                              s                    yj           z:                        c                            ,-           typ
                                             t-/v-- t.kv& #-                                               z a - epw
                                                                                                           -                     .-
                                                                                                                                                                  '
                                                                                                                                                                                   c.ç zs'a              ,
                                                         k/    4.                                                e                    zf &                                                 ''
                                                                                                                                                                                           r &et?,'&r-
                            q.                          f- O.g e                                    .-            :'w/                    ol-@ -                  ,                         -
                                               f                ..e-        r                  $                   z
                                         H .lo                  (.o <                c                                                 eg.                                                       ee
                                                                                                    C                                                 r
                                                                        w                          e v                     a-                      e                                           p.
                                         -
                           XZ   o     s                 . .' (/ pv eon, 'k                                                                                                                           ?-'
                          Pz cfz     a.f
                                     '
                                            .'YA '
                         nJ&    ,t
                                 Jr'      .y. .r ;.4&f-,.fI.
                                                           t ' - >z ..m,
                      ZD>, tf    '       -.e           f         œ     .c<'
                                                                                         %f--              ,*le .tfr
                                                                                                           K'
                                                                                                                                         ,' k<                                     -I -
                                                                                                       4CP&         .K                                <*                                t%V4                 -
                             ö                 C   .
                                                                                              N'U Q * W                                                                                          sz
                                                   DATE                                                                                       SIGNATURE OFGRIEVANT AND D.C.#

                        *BYSIGNATURE,INMAR AGREESTOTHEFOLLOW ING#QF3GDAYEXTENSIONS:                                                                                               /
                                                                                                                                                                      #                      Signature
                                                                                              INA R@CTIONS
                      n isfofm isuseufOKfilingaformalgrievantea:theinstitutkm orfacilitllevesas*6.11asfprfilingappeasstotheOffiteoftheSetretaryinattorö:ntewithRule33-1,03.1%,
                      FloridaAdministrativeCode.WhenanappealIsmadetotlleSecretary;acopyoftbeinitialresponsetothegrievancemustbeattached(exceptass'tatedbelow).
                      whentheinmatefeelsthathemaybeadverselyaffectedW thesubmiuionofagrievanceattheInstltutlonalIevelbecaeseofthenatureofthegriwanceaorisentltledby
                      chapter33-103toflleadlrectgrlw ancehemayaddresshisgrievancedlrectlytotheSecretary'sOmce.ThegrlevancemaybesealedIntheenvelopeiw theInmateand
                      proce- dpostagefreethroughroutineinstitutionalchannels.neinmatemustindicateavalidreasonfornotinitiallybringinghisgrievancetotheattentionofthe
                      instittltltm.lftheInmate                 '              secretal orhisdesignatedrepresentatkedeterminesthatthereasonsuppliedisnotadequate,the
                      grlaancewillberetume                                                a     ntltutionalIevelpursuanttoF.A.C.33-103.œ7(6)(d).

                                                            N0V 19?q
                                                                   ,'
                                                                    5t. Rec tf
                                                                             orA eal
                                                                                   sBei
                                                                                      nForwarddtoCentIOf
                                                                                                       xfi
                                                                                                         ce
                      Submittedbytheinmate n:                                                 InM'utionalM ailin:Log#.          'Z'                            '
                                                       IPue
                                                          zbrdp
                                                              aa
                                                               Yw
                                                                .:t
                                                                  '
                                                                  ï..I!
                                                                      -Q
                                                                       ..OO .M                                                                                        tRec ed*)
                                              DSTR1
                                                  * :                   INAITUTION/FACILI
                                                                        INMATE(2Cop+s)
                                                                                        TY                               C ENTMLOFFICE
                                                                                                                         INMATE
                                                                                                                                                                          j()IT w.X ()C
                                                                                                                                                                                      .
                                                                                                                                                                                      M
                                                                                                                                                                                      /*'J0
                  *                                '                    ENM ATE'SFILE                                    INMATE'SFILE.INSTITUTION./FACILIW
                                                                        INSTITUTIONALGRIEVANCEFILE                       CENTRALOFFICEINMATEFILE
                                                                                                                         CENTRALOFFICEGRIEVANCEFlLE
                          1- 3(Eff ve 1/13)                                                         Incorporated byReferenceinRule33-103.006,F.A.C.
     Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 17 of 28
#*       4w
 4

                                           PART B -RESPONSE

         HO RMACHEA,HANOI        M56782      2012-564-030        DESOTO ANNEX                D2115L
                 NAME             NUMBER   FORMALGRIEVANCE       CURRENT INMATE LOCATION   HOUSING LOCATION
                                              LOG NUMBER

     YOUR REQUEST FOR ADMNISTRATIVE REMEDY OR APPEAL HAS BEEN RECEIVED AND YOUR CHART HAS
     BEEN REVIEW ED IN ORDER TO APPROPRIATELYANSW ER YOUR CONCERN .
     BASED UPON REVIEW OF YOUR MEDICAL RECORD,THE LAST MEDICAL PASS IN YOUR MEDICAL RECORD
     FOR BLACK PROPET SHOES,SIZE 10 A EXPIRED ON 12/12/2020.IT IS ALSO NOTED THAT YOU ACCESSED
     .

     SICK CALLON 10/5/2020,REGARDING ORTHOPEDIC SPECIALSHOES.'W HEN SEEN ON 11/20/2020,THE SICK
     CALL NURSE DOCUMENTED THAT YOU STATED HE BOOTS W ERE RECEIVED IN 2016 AND W ERE LOST IN
     TRANSPORT. YOU CHART W AS REVIEW ED BY YOUR PRIMARY HEALTH CARE PROVIDER, W HO FOUND NO
     M EDICAL INDICATION FOR ANY PASSES AT THIS TIM E. SINCE ARRIVING AT DESOTO ON 10/5/2020,THIS IS
     THE FIRST SICK CALL REQUEST SUBMIU ED REGARDING THE NEED FOR MEDICAL SHOES. IF YOU ARE
     EXPERIENCING PROBLEMS,HAVE FURTHER QUESTIONS OR CONCERNS,SICK CALL IS AVAILABLE SO THAT
     YOU MAY PRESENT YOUR CONCERNS TO THE HEALTH CARE STAFF.
     GRIEVANCE DENSED AT THIS TIM E.
     YOU MAY OBTAIN FURTHER ADM INISTRATIVE REVIEW OF YOUR COMPLAINT BY OBTAINING FORM DC1-
     303,REQUEST FOR ADM INISTM TIVE REMEDY OR APPEAL, COMPLETING THE FORM,PROVIDING
     AU ACHMENTS AS REQUIRED AND FORW ARDING YOUR COMPLAINT TO THE BUREAU OF POLICY
     MANAGEMENTAND INMATE APPEALS.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE
     AND FEDERALLAW .

     CONFIDENTIALHEALTH REC        CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY.

                            pt.e= ;t
                            '
                                    2k
         .                  -      ca.                       7                               Ja-zz-A.
                                                                                                    -p
     SIGNATUREEAND TYPE
               MPLOYE ED ORP
                       RESP RINTED
                           ONDING NAMEOF           SIwARDEN
                                                     GNATURE,oR
                                                             OFWARDEN
                                                                SECRETAASST
                                                                        Y,S .              ', : R:TE
                                                                                              77, ------n
                                                            REPRESENTATIVE                 ' '''' '           l
                                                                                       DEZ232222 I
                                                                                                              l
                                                                              i-.-                       .-
                                                                                                              I
                                                                                                              .




                                  11-af-Aozo
                                   lzersf:?'.ea>Qo
    Case 2:21-cv-14227-JEM Document 1 Entered  onDEPAR
                                          RORIDA   FLSD
                                                     TMENTDocket
                                                           OFCORREO06/03/2021
                                                                    ONS             Ex4
                                                                              Page 18 of;28
                                                                                         6:/g.;
*
                                                                                              REQUEA F0RADMINIARAMVEREMEDYORAFPEAL

                             Z ThirdPartyGrieunceMlegihgSexullAbuse
                          TO:    arden Z AssistantWarden Z Secretary,FloridaDepnrtmentofCorredions
                          From orIF Alleging SexualAbuse, onthebehalfof:
                                                                                              '
                                              Last                     First            MiddleInitial
                                                                                                                                         MDC
                                                                                                                                          %M'H x
                                                                                                                                             Number
                                                                                                                                                                                       Q Q t fu#/J
                                                                                                                                                                                               lnstit
                  '                                                                                                                                                                                             ution
                                                                                                                    PartA - Inmate Grievance
                              -- I            :                    >        q
                                                                                                                                               .-       J                              j d
                                                                                                                                                                                       '                   s
                                     $                                                                 r                                                 %                    qq %                                               ;4
                                     *'
                                     '
                          q. &            l
                                                                                              g' h          %                                                             .                      .                                 . j
                                                                                                                                       %                     w
                                                                                                                                                                                                                r
                                          t
                                                                                                                     M                                                                                     x                r          *
                                                                   w
                                                                                                   .   >             k ,                                .                 :
                                                                   wtM                                                                              N                                                  -
                          .
                                                          l                                                     N                               1. N
                                                                                                                                                                      :                                .

                                                  h
                                                                                                                                                                                                                x                          .
                                                                                                                                                                                                                                           F

                      nc                                                                                                           '                v                     '                                    c
                                     1                        ë1                    N                                                                                         q
                                                                       ,                                                                         : q.    N,
                                                                                                                                                                                                                            (          y
                              . 1                                                       % f                 q         .                             *            %                      5
                                     h                1                    .. +
                                                                                                                                   q                    #-                I
                                                                                                                                                                          1# . 4
                                                                                                   r                   %                                                           q                                .

                      x                                                                                         .         R
                                                                                         .                                                                                    h.                 q         q    q.
                                                                           .                                                       s                     q                                       (q             j           s,
                                                                                                                                                                                                                             .
                                              *                                 *. l          w                                            o                  A.              : x           e,
                                                                                                                                                                               %
                                                  A                    aj                                                                                             h                              1 1   1


                                *.                    :                             !                      .1                          ....+
                                                      #                                           t                                                              A.                     %                               x
                                                                                >                                                      :#                P            *
                                                                                                                                                                 j            '.                                :
                      x          &.       ,
                                                                   r                                                                                         g< 4                                     ..




                                                      DATE                                                                                                                    SIGN TUREOFGRIEVANTAND D.C.#

                      *BY SIGNATURE,INMATEAGREESTOTHE FOW OW ING # OFD -DAYEm N5l0N$:                                                                                                                  /
                                                                                                                                                                                             Y                      Si
                                                                                                                                                                                                                     gnature
                                                                                                                              1*
                  T
                  Fhisform isusedforfillngaformalgrievanteattheinstitutionorfaclliœ Ievelaswellasfoe:llngapieal!totheOX eofthe$ecre.
                   lor                                                                                                             1;:/yinaco rdancewlthRule:3-103.t> ,
                      ldaAdmlnistra'iveCode.Whenanappeallsfnadetothe&ecretary                                   ,   &copyaftheinirt:lf'
                                                                                                                                      dipensetotl'egrlevançemustbeamthed(exœpta:stated*Iow).
                  whentheInmatefeelstbafhemaybeadverselyaffededbythesubmissionofagrlevaneeattheInstitutkmal1w e1ber.auseofthenatui'
                                                                                                                                  eoftbegrievanœ
                  Cbapter33-03to5leaulrectg'A---ncehemayaddresshIsgrleunr.edlret'm totheM retary'sOmte.negrleontefnaybeseae Intheefwe*peW th,eorInt:  maentt
                                                                                                                                                           elt
                                                                                                                                                             al
                                                                                                                                                              efd
                                                                                                                                                                ldW
                  p
                  iroceM Y stagefreethroughrolztineInstitutkmalcbannels. n eInmatemtlstindkateaw lldreasm fprnotIno lNbrlnglnghlsgrl- nTetotheattenthn@ftlle
                  nstitutlon.Ifthelnmatedoesnotprovldea<al? reaxm oriftNeA retaryorhIsdeslgnatedrepresenot&edetermlnestbattherea&onsupplle Isnotadequate
                  grievanr.ewlllthereturnedtotheIlmateforpr- esslngzttheSnstisutlonal%velpursuanttoF.                                                                                                                           .tbe
                                                                                                                           AI.31183.Y7(6)(d1.
                                                                                                   R eitforâ a1s in Foro rd dto q I ce
                  submittedwtheInmateon: ( Q
                                           te)                                                 .
                                                                                                   Insti
                                                                                                       tutlonal II .
                                                                                                                   '
                                                                                                                   e
                                                                                                                   :'' 5 '
                                                                                                                         e'.f:6                                                                  tqecelvedBy)
                                      -
                      Reœqton- M -
                                 101  G nterINSTITUTION/FACILITY
                                   ()N:
                                                                                                                                               .
                                                                                                                                               Cs
                                                                                                                                                k
                                                                                                                                                .
                                                                                                                                                  NTRALOFFICE
                      Dàte'
                          .                                                 INMATE(2Copi
                                                                            INMATB.SHLE
                                                                                       go                                                      INMATE
                                                                                                                                               îNMATE.5HLE
                      lfliti
                           Elfp-
                               .V X-                                        INSITFI
                                                                                  JTIONALGRIEVANCEFI
                                                                                                   LE                                          CENTRALOFFI
                                                                                                                                                         CEIN
                                                                                                                                                            IN
                                                                                                                                                             ST
                                                                                                                                                              MI
                                                                                                                                                               A
                                                                                                                                                               TT
                                                                                                                                                                UE
                                                                                                                                                                 TI
                                                                                                                                                                 .
                                                                                                                                                                  OI
                                                                                                                                                                  FN
                                                                                                                                                                   LE
                                                                                                                                                                    /FACILITY
                                                                                                                                                                    .
                                                                                                                                               CENTRALOFFICEGRIEVANCEFILE
                      Dc1-303(Effecti
                                    ve 11/13)                                                              IncorporatedbyRqferencei
                                                                                                                                  n Rule33-103.006,F.A.C.
     lô/l:/ ::1# 10,11 AM         .> Tx yzslz xlport        z;.zg.z: zqjz;
          B                      N
       Case 2:21-cv-14227-JEM Document                           '
                                                                 > v. 1 of l Page 19 of 28
                                       1 Entered on FLSD Docket 06/03/2021
i.NJs
 j
      -
   jjj,
             Tridentcare Imaging              x
                                              i
     '' RADlouooyREPORT OR IGINA L                                           ûè'
                                                                               #b
                               >*% M 1*% VD* tYU> >E**-'---** K>             ->
                                @'-'' AMY WIR O ECLM A E- IG >    * EG Nm L
            GONRDEG IALITYK mcE:Thisfae- e(ndedngœy-        /n,e - i)*le œ fc eleur
            ueedmen-       'œ' - s)t0* 11 It*e e ed- = te inf- œ latiwe le œ* - .edTr  se= ee eee
                                                                                               dd. 1t1
            le                                   ,
            ==œ efœ e) pn- e *.œ e ptby.Yyœe* e e1e *en- 'M'     G''< s)œ- (*)œe e è- heqllen          -
                      .Kymlr- e mïfe e in- œ. #- - ele- W œ llg*eTHœ re@Ime gR*- > e *-
            <e
            % -.œ> .1Me7.l
                         od
                          eN    dngy
                             e yœ   A-Ina m* œenue œd*e* .Onœ e hwé-             le= .:- ---ee *e
                                       nœe**n- * .ne - e > *f> be lelnf- œ - r- e x l<ëe
            -      œ = u lkr u'e dpw œ te e - -- -'mIœ m . R- k- 1eK= -= inae urepl- unglyœ œ'@
            =
            e e     W 1.eRw-
               - d le-     elysœœ tKf
                                   eed=
                                     e   le l*re m d1er'- -*'œ 101.t'* * .œ œ lk*e e,pe e* > 2
                                          .lmœt - e gl
                                                     tnm k> fœymr- e .
            F* lip:RMC -MAIN AND HOSPITAL-46332
                      7766S COUNTRY RD 231
                      LAKE BUTLER,FL 320* 5721                                             x s:10/18/2019
                                                                                           c- :31053497


           ate t:HORMACHEA,HANOI                       x B::&c4/,978 A:e:41
           N. * M56782                                 R---':MED (SPECIALCLINIC)
           D..--.I-I:*jà rI.
                           a

           HUMERUS MINIMUM > ,RIGHT
           Comparison:7/172019

           R- ults:There i : no radi
                                   ographicevidenx ofaoutefradure. Therearenogross
           lyti
              ooqblastic Iesionsinthe bones. Thereis nodislobati
                                                               on. There isano1d
           fradure ofthe proximalrighthumerus.
           Gonoluslon:There I
                            s no radlœ raphloevldenoe ofaoutedI
                                                              s   e Inthe rlghthumerus
           Theexam isoverallimprove oompare withpri
                                                  or.       '
                                                                                                .
           Ejeotroniel: signedbyWILLIAM B BETZ,M.D.10/18/K 19 10:47:53AM EDT         .




                                                                                         /4.9 .
                                                                                         1    a
                                                                                         : w..x&.. ,#v
                                                                                          t.  h
                                                                                              A :-...ib.%2'.
                                                                                              u
                                                                                           -- ,
                                                                                                     .
                                                                                                         .
                                                                                                        'pi    Al# e
                                                                                                          .w l e      .e .k
                                                                                                                      '
                                                                                                                     .w,:J .!
                                                                                                                   w.'         J   f


                                                                                                                                   :
                                                                                                                                   xnq:
                                                                                                                                   iiil
                                                                                                                                   '  :
                                                                                                                                      k
                                                                                   ...
                                                                                     3
                                                                                     o;.C
                                                                                               l
                                                                                                              /-v--.               '
                                                                                                                                   r
                                                                                                                                   !
                                                                                                                                   i;
                                                                                                                                    !d
                                                                                                                                     i
                                                                                                                                      i
                                                                                                                                      I
                                                                                                                                      1
                                                                                                                                      ,
                                                                                                                                      r
                                                                                                                                       !
                                                                                                                                       @
                                                                                                                                       i
                                                                                                                                       l.-
                                                                                                                                        : i
                                                                                                                                          ':
                                                                                                                                           E  lr!1.11.-.
                                                                                                                                      y ,.ë,-!,;
                                                                                          .-'urCN
                                                                                                çaf?
                                                                                                   tht.t
                                                                                    :/tq                '-$'*''v
                                                                                                   -   '
                                                                                                       ux)ft..Jl.*.
                                                                                                                  -'-'
                                                                                                                  ...'j
                                                                                                                      C%
                                                                                                                      .
                                                                                                                      % - %/
                                                                                                                       ..$?
                                                                                                                         .
                                                                                                                                   pX$,
                                                                                                                                      1
                                                                                                                                      4
                                                                                                                                      ,.
                                                                                                                                      -
                                                                                                                                       ,--
          Ree *t               Date: 10/18/2019        T- : K :07am ET                                                             ;>
                                              +9
                                          +# '         & ro szt
                                                                                                                                   '/11.
                                       e 9.oo       ?.o w                                                                              p
                                          xè                                                                                           œ
                                   s.%%4v# +%       pvtt'c x
                                                   Sottow&x                                          .
                                                                                                                                       œ
                                                                                                                                       <
                                 %.       m               op              ATF-     JD                                  ,               o

                                                                  ---
                   W ILLIAM BETZIMD/LE                                   41r
                                                                             N w
                   M DI9LOGIST                                                           7-.
       Pl> - n:THOMAS W INTERS,MD

                   lfyou havequestionsorwould Iiketo oonsul
                                                          twitha Rel
                                                                   y Radi
                                                                        ologi
                                                                            st
                   please oall972* * %
                                     7.-.
                                        .                                                    *.
Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 20 of 28                                                     @

                                 FL
                                  h
                                  'w''RT
                                      i.DA'
                                        . DEPARTM ENT OF CONREU' k'j'
                                                                    4
                                                                    .
                                                                   ï'
                                                                    O NS-
                                 ChronologicalR ecord ofH ealth C are
       kkller 'es:
        .
                                                                                         '
       DA
            %                                            4
                '
                *
                                 -                                                                    c       .
                                                                                                                          & cy .c
                                                                                                                      <
                         .                           *


                                 *                                                                                    W
                                          - ..                               *   .



                                                 '

                                                                                                      j           .


       4 l                               -
                                         :                    .-         -
                                                                                                  *                        -        U DS'
                                                                                                                                        ' - P.
                                                                                         '                                      .
                                 .                                                                        '


       74        *m '1qtm k'                                                                                                   eechobeec
                                 .       m llo - # -: %                                                           m   -             '' '    .


       9 ë             t.-.          :               .             .    eM,  '



                     1 -* % T-5$ë                        1:            -s8 #-ye




                             .                           1




       amatexao 0-M56782 TM31 02/21/07
       so          HORMACHEA HM ol                                                   s
                                                                                     o
                                                                                       subjeco eDau
                            ,
       DlteofBZ W/M DOB 08    /04/1978 (39                                               -
                                                                                             objec- epau
       Tngtitvtsoa                        )                                          A-Aqse&mentofyanqO Dala
                .                                                                    P-P1an
                                                                                     o M ncation



   IDC4-7OI(Effective4/8/10)             IncorporatedbyReferencein Xule33-602210     .
Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket
                                                     '$  06/03/2021 Page 21 of 28
                                                                                           <



                                         U.S.M EDICAL GROUP
                           SURGICAL PATIENT DISCH ARGE PLANNING SUM M ARY

                                                                                          NmqE: HQRHACM A , ukuoz
         Date: (p 5 -  .
                                                                                          Dc#:uj6#j2                 wyu
         Patient'sN nm e:                    -                            Inm ate N       D0B : 0Q/04/78:AGE : 41,

         OperativeProcedure:

         POSTO PER ATIVE IN STRUCTIO NS:

         YOU ARE URGED TO FOLLOW CAREFULLY THE G STRUCTIONS W IIICH ARE CHECKED ON
         Tm S SHEET.



                 Observe operadve site forexcessivebleeding.          -           Observealected extem ity for
                 (Slow generaloozingthatsaturatesthe(Iressing                    circlzlation ornerve impairment:
                 compldelyorfrnnkbrightredbleeding.)ln                             Change in color
                 eithercaseapply pressureto the area,elevate itif                  Numbnessortingling
                 possible and gothetheE. R.                                        Coldness
                                                                                   Increased Pain
      >       Observeoperaéve site forsir sofinfection:
               Increasedtemp.1K101
                                                                                 Ifthese sm ptomspersistgo to theE.R.
                                                                                 Imm ediately.
               Increased pain
               Redness                                                           Keep operativearea clean and dry.
               Swelling                                                          Do notrem ove dressing unless
               FoulOdorordrainage.                                               instnzcted to do so by physician.
              Ifthoac oawptomsappeargo to tlie E.
                                                R.
              immediately.                                                       Keep operadvesiteelevatedfor
                                                                                 12-24 hourson extrapillow
              Apply ice to operativesite x'
                                          s           hrs.
                                                                                 M ay changenasaldrip pad asneeded.
              No activity.
                                                                                 Take sitzbaths   x'sdaily and
              Avoid sneezing orblowingnose.                                      aftereach bowelmovem ent.
              If any problems occurplease go to the                              Keep operativesitèdry.
              M edical Personnelor OPC immediately.
              Itisyourresponsibility to follow discharge
              instnzctions

     -        Follow-up appoin% ent.


     lfanyproblemsoccurorifyouhaveanyfnrtherquestiojs,pleasetellMediralPersonnelimmediately.Itisyour
     responsibility to follow yottrphysician'sinstrtzctionsals/ thoseabove.

     OTM R G STRUCTIONS FOR FOLLOW -JJP CARE:
                                                                    GF
                                                                     .
                                                                                      l#'
                                                                                        U4k y''/4icy-
                                                                                                -   m 'jp m /<-
                                                                                                      .
                                                                                                                                 .
                                                                                                                                       .



     s. ' %                        :                                r                 +'
                                                                                                          rlk-


            ju                                                              Np                                       .         ..,z.
                                          2               & .'                            !.   .                 ,
     W it ess:                                                       Patient'
                                                                            ..        .
                                                                                           W                               .
Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 22 of 28
 #

                                                                                           *'!a.<
                                                                                             .   .

                                                                                           W

       Septem ber30,2020
                                                                                        centurinn.

       Hormachea,Hanoi(M56782)
       Receptionand MedicalCenter(RMC)-MAIN UNIT
       PostOffice Box 628
       Lake Butler,FL
       32054


       DearHanoiHorm achea,


      Centurion valuesyourprivacy rights. W e are sending this Ietterto inform youofan incide
      the privacy ofyourprotected h                                                          ntinvolving
                                   ealth information.

      OnApril24,2020 some ofyourm edicalinform ation w asi
                                                              ncluded in an em ailsentby a medicalstaff
      m em berfrom the facility to theirpersonalem ailaccount. Thisinform ationwasthen provided to
      anotherin-networkm edicalproviderofCenturion.

      This inform ation included yourName, housingfacility and type ofX-Ray pedorm ed onyou
      2019.                                                                                 on July 17,

      Centurion investigated the incidentand hasensured thatyourinform ation hasbeen removed from the
      externalemailaccount.

      ln addition,stepswere takento sanction the workforce m em b
                                                                    erandw e have increasedthe securityof
      oursystem s.Thisw illsignificantly reduce the riskofan incidentIike this
                                                                              occurring again in the future.
     W hile we have no reasonto believethatyourInform atio
     providingthisnotice to ensure you areaware oftb
                                                           n hasbeen furtherused im properly, we are
                                                    e incident.
     Centurion iscom m itted to protecting the privacy ofourpati
                                                               ents. Sfyou have questionsrelatingto this
     m atterplease contactusattbe pbone numberbelow and askfortheCom pliance Departm ent
                                                         ,
                                                                                                     .




     Sincerely,



     'îsaa.4.,.,-
     Ruth Feltner,Program Director
     Centurion ofFlorida
     TollFree:1(877)957-8134
                                                                                                    R ORIDA DEPARTM EG OFCORREW IONS
Case 2:21-cv-14227-JEM Document 1 Entered  on FLSD Docket
                                   REQUEA FORADMINISTM TI
                                                               06/03/2021 Page 23 of 28fMpl
                                                        VEREMEDYORAPFEAL                  l(j.l
                                                                                                                                                                                                                              W +
                                 Z ThirdPartyGrievanceMlegingSexualAbuse
                      T02                        arden                    Z AssistantWarden                                  Z Secrdaly FloridaDepartmentofCorredions
                      From orIF Alleging SexualAbuse,on thebehalfof:
                                                                                            '
                                        L                                                                                           M yâa4x                                        Q / t &#fJ
                                            ast                   First               M iddleInitial                                    DC Number                                                    lnstituéen
              '


                                                                                                                  PartA -InmateGrievance
                       --
                       /,               %.                    %       .                                           *                     ''-*   g   J                               3       :             h

                            %                                                                           .
                                                                                                        x
                                                                                                        ,                                          -:                      qq jj                                               ;
                      w V           t                                                           w            &                                                    'd
                                                                                                                                                                                               &                               w j
                                                                                                .                               A                       a
                                                                                                                                                                                                             r
                                    t                                                                                                                   g                      +                         -.               .
                                                                                                                                                                                                                          .x
                                                                                                                                                                                                                          .        v
                                                              .                                                      j ,                            .             5
                                                              wty                                                                              N                                                    .             ,
                                                     !                                                        h                         A q                       f                                  .

                                             h                                                                                                                                                               A.
                                                                                                                                                                                                                                       #
                                                             A.                                     %                                                                                  .


                  ôc                                                                                                        .                  <                      '                                      r %
                                1                        *                    N                                                                                            .

                                                                  1                                                                       q *.
                                                                                                                                                        q                                                                 t        y
                            1                                                         & 1                    *        %                        h             q                         x
                            h                    1                    h
                                                                      ,       +                                             q                      .-                 I.           .                                               '
                                                                                                                                                                       1 .
                                                                                                r                     %                                                        q
                  %                                                                                              '    %                                                   x
                                                                                       .
                                                                                                                                         :j         ,                                      (:            q  *
                                                                                                                                                                                                         ,, $             .,4:rj
                  .
                                        .                                 q. '              :                                       .                       e.             ,           o
                                                                                                                                                            d'             $. %

                                             &                    <                                                                                              A.                                4 ( I

                            w                     4                               b             p           .                   ..
                                                                                                                                 v                          x                          &                              q
                                                                          %
                                                                                                                                1                       ê' I              '#                                  #
                  N         $.      q                                                                                                                             f
                                                             m                                                                                           J-çe                                       ,




                                                 DATE                                                                                                                     SIGN TUREOFGRIEVANTAND D.C.#

                  *1V%IGNATURE,SNMATEAGREE:T0THEFOVOWING #OF3GDAYG TENSIONK                                                                                                                          /
                                                                                                                                                                                               #                  Signature
                                                                                                                          lNSTRUCTIONs
               Thisform isusedfoçfillng3formasglievanteattheinstitutionorfacibityieve!aswella&forfilingapealsto&beçficeofthe&etretaryInaccoruancewitbRtl? 33-1()3.(:%,
               FloridaAdministrativeCode.WhenanappealismadetotheSecretary,atopyoftheIni       tialresponsetothegrievancemustbeattached(exceptasstatedbelow),
               whent5eInmatefeelshathemaybeadversep affectedtwtbesubmlssionofagrlevanceattheinstitutionallevelbecauseofthenatureofthegrievanceeorisentitledby
 *
               Chapter33-103tofilea'diredgrieuncehemayaddresshisgrievantedlret't:totberecretar/sOffite.Thegrievancemaybesealedintbeeneelopebytheinmateand
               prxessedpostagefreethrougbroutlneinstitutionalchannels.TheinmatemestIndlcateavalidreasonfornotinitiallybrlnginghisgrlevantetetbeattentkm ofthe
               institution.lftheinmatedoesnotprovideavalidreasonoriftheSecretae orbisdesignatedrepresentativedetermlnestbattbereasonsupplledisn@tadequate,the
               grievancewillbereturnedtotheinmateforprocessingattheinstitutionalIevelpursuanttoF.A.
                                                                                                  C.33-103.*7(6)(d).
                                                                                                ReteitforA alsBein ForwardedtoCentralOffice
               Submi
                   ttedbythei
                            nmateon: (Me2)                                                      lnsti
                                                                                                    tutl
                                                                                                       onali1
                                                                                                            i #: V**)C          W
                                                                                                                                                                                                     i
                                                                                                                                                                                               (RetehedBY)
                  ?WXltbn Q ,101G
                                :
                                  oterIxs-rl'rtm oN/FAcll-l'rv                                                                      CENTRALOFFICE
                  D3t6.
                      .                                                   I
                                                                          INMATEs(
                                                                           NMATE S2FC
                                                                                    Io
                                                                                     Lp
                                                                                      Ei
                                                                                       esl                                          I
                                                                                                                                    INMATE.Syu.s.msvyw
                                                                                                                                     NMATE              ox /gacl
                      lrli
                         tillfl '
                                .           X.                            I
                                                                          NSTI
                                                                             TUTIONALGRIEVANCEFILE                                            CEINMATrEjH
                                                                                                                                    CENTRALOFFI          LE j-j'rv             .

                                                                                                                                    CENTRALOFFICEGRIEVANCEFILE
                  Dc1-303(Effecti
                                ve11/13)                                                                    IncorporatedbyReferenceinRule33-103.006,
                                                                                                                                                   ,.F.
                                                                                                                                                      A.C.
Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 l     p
                                                                          Re
                                                                    Page 24 cefi
                                                                            of
                                                                           mcn
                                                                                v'
                                                                               n28   FLORIDADEPARTMENTOFCORRECTI
                                                                                                               ONS                                                                .    /.j       -7
                                                                                                                                                                                                     #
                                                                                                                                                                                                     !
                                                                                                                                                                                                     y
                                                                            REQUEA FoqADMINISTRATI
                                                                                                 VEREMEDYORAPPEAL                                          !              (/-t
                                                                                                                                                                            .
                                                                                                                                                                           -.
                                                                                                                                                                             >Jy
                                                                                                                                                                             , -27a
                                                                                                                                                                                  -.2
                                                                                                                                                                                    .
                             Z n irdPartyGrievueeAllegingSexualAbuge                                                                                       l A
                 TO:Z Warden V AssistantWarden
                 From orIF Alleglng SexualAbuse
                                                                                                      Z Secretary,FloridaDv rtmel
                                                                                                                                ntofCs
                                                                                                                                     osjs
                                                                                                                                      rregq
                                                                                                                                         c.wa
                                                                                                                                            e.
                                                                                                                                             y
                                                                                                                                             .ù
                                                                                                                                              ..u
                                                                                                                                                --,----r
                                                                                                                                                       ?                                         .

                                                                             ,   on the behalfofi
                               IL
                                èx go ,
                                      ' llorm AcAe &                                 .     M ADC Numbe
                                                                                                 '7#Q r                                          D ex /o Anney
                                mst                First               M iddleInitial                                                                    Instituuon
                                                                                     e a-s'
                                                                                          64 - = f
                                                                                            PartA - InmateGrievance

                                                   ;                             .                                                                    w )x           ro
                                                                                                                                            *          .
                                 '
                                                            .           .                                                   *                                               w.


                                                                                                                                                                     I
                   -
                       ::1               .-                                                                                                      t<                                          e



                                     -             .    <                                                                               .        *

                                          .                     *
                                                                              a             .                                   *            .                   -
                                                                                                                                                                                  x.

                                                                                                t                w.                 g            w




                                                                                                                        .                   *

                                              <.                                     *




                             AF S J J'npm                                                                                                                                              .
                                         DATE                                                                                               SIGNATUREOF RIEVANTANDD.C.#

               *BYQIGNATURE,INMATEM REEST0 THEFOGOW ING #OF> DAYO ENSIONS:                                                                                           /
                                     --
                                                                                                                                                             #                   sjgnature
                   .                                                                jo utm oe
              Thisform Isusedforflllng:formalg-l--nceattheInstitutkm orfacllâylevelaswellasforflll,gappealstotheOfflceoftheœ -rltaryinactordançee Rule33-103.a%.
              Fklr?aM ministrativeCee.whewanapx alismauetotberyeteeory,acopyofleinMalresponseto:begrs          ewntemustbeattatl!eö(acep::$state * 10* .
              Wh
              ChentheinmatefeelsthathernaybeadverseNaffectedW thesubmlok)nofagrieeanceattheInxltutionalIeeelbecauseofthenatureofthegrlevançe.orisentitledW
                apter33-103to5le.dired gri- ntehemayaddresshI:gfievancedlretm totbeM retary'sOfflçe.n egrievanr.emaybesealedintheenvelopeW theInmateard
              przvt-e.- postagefreethroughroutlneIne'
                                                    rheeionalchannels.neInmatemustIndkateavalldrew m fornotinitiallybringinghlsgrlevantetotheattentkm ofthe
              însthution.IftheinmateuoesnotprovMeavalidreaxnorifthesetre&aryorblsdesignatedrepreseotativedetermine:th:tthereasonsupplie isnotadequate,the
              gri- ncewillbereturnedtotheinmatef06prxessingattheinstitutionalIevelpursuanttoF.A.C.33-103.*7(6)(d1.
                                                                                 ReceiotforAppealsBeinRForwardedtoCentralOmce
              submm edbytbeInmateon:                                             InstitutlonalM adingtog#:
                                                       (Date)                                                                                           ' (ReceivedBy)
                               DIm 1:W I* :                     INA ITUTION/FACILIW                          CEN'IXALOFFICE
                                                                INMATE(2C(* )                                INMATE
                                                                INM G 'SFILE                                 INMATE'SHLE-INSTITUTIONJFACILIW
                                                                INSTITUTIONALORIEVANCEFILE                   CENTRALOFFICBINMATEFILE
                                                                                                             CENV ALOFFICEGRIEVANCEFILE
               DC1-303(Effedive11/13)                                                    IncorporatedW Referencei
                                                                                                                nRul
                                                                                                                   e33-103.
                                                                                                                          006,F.A.C.
Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 25 of 28
                                      t5y
                                            PART B -RESPONSE                           ?@

 HORMACHNA,HANOI            M56782            2012-564.100        DESOTO ANNEX              D21'
                                                                                               k
          NAME               NUMBER         FORMALGRIEVANCE        CURRENTINMATELOCATI
                                                                                     ON POUSING k
                                              LOG NUMBER                                '

YOUR REQUEST FOR ADMINISTM TIVE REMEDY OR APPEAL HAS BEEN RECEIVED AND YOUR CHART HAS
BEEN REVIEW ED IN ORDER TO APPROPRIATELY ANSW ER YOUR CONCERNS.
BASED UPONN REVIEW OF YOUR MEDICAL RECORD, YOU ARRIVED AT DESOTO ON 10/5/2020 SUBMIU ING
A SICK CALL REQUEST ON THE SAME DAY REQUESTING ORTHOPEDIC SHOES.W HEN YOU .W ERE SEEN BY
                                   O
THE
ST SICK CALL NURSE,IT IS DOCUMENTED THAT YOU HAD RECEIVED BOOTS IN 2016,W HICHZYOU
THA
  ATEDTWERELOSTINTRANSPORT.ON2/23/202% THEHEALTHCAREPROVIDER ATRMC DOCUMENTED
   T THERE W AS NO MEDICAL INDICATION FOR MEDICALSHOES AT THAT TIME AND DISCONTINUED THE
SH
THE
  OEPASS.ITISALSO DOCUMENTED THATYOURLOW BUNK PASSEXPIREDON7/6/202% ON12/02/202%
    RE IS A NOTE IN YOUR MEDICAL RECORD,THAT THERE IS NO PRESENT INDICATION FOR ANY PASSES
AT THIS TIME.ON 12/6/2020uYOU SUBMIU ED A SICK CALL REQUEST FOR PASSES AND PAIN MEDICATION
FOR W HICH YOU SIGNED A REFUSAL TO BE SEEN ON 12/18/2020. IF YOU ARE EXPERIENCING PROBLEMS ,
SICK CALL IS THE PROPER PROCEDURE TO BE ASSESSED BY THE HEALTH CARE STAFF SO THEY CAN ,
DETERM INE IF FURTHER TREATMENT IS NEEDED. IT IS THE RESPONSIBILIW OF YOUR mHEALTH CARE
STAFF TO DETERMINE THE APPROPRIATE TREATMENT REGIMEN FOR THE CONDITION YOU ARE
EXPERIENCING AT THE TIME OF ASSESSMENT,W ITH VERIFIED COMPLAINTS INCLUDING SPECIALIW
                                                                   C
CONSULTS,MEDICATION PRESCRIPTIONS,DIAGNOSTIC TESTING , LAB W ORK,    PASSES AND/OR MEDICAL
SUPPLIES.
GRIEVANCE DENIED AT THIS TIM E.
YOU MAY OBTAIN FURTHER ADMINISTRATIVE REVIEW OF YOUR COMPLAINT BY OBTAINING FORM DC1-
303  REQUEST
AU
 .. ACHME NTSFOR ADM
              ASRE   INI
                   QUI RSTRATI
                        EDANDVEFORWARDI
                                 REMEDY NG
                                        OR Y
                                           APPEA
                                            OURCLOMPLAI
                                                 nCOMPLETING THEFORMT ROVIDING
                                                      NT TO THE BUREAU OF POLICY
MANAGEMêNTAND INMATEAPPEALS.UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATESTATE
AND FEDERAL LAW .

CONFIDENTIALHEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEEIS)ONLY.


                    B'&J
                       :&*z-:Zt:r                             ''                       /-4 -#/
SIGNATUREEAND
          MP TYPED
            LOYEE ORONDI
                 RESPPRINTdDNAMEOF
                         NG                         SIWA
                                                      GNA
                                                        RD
                                                         TUERE
                                                            N OR
                                                              OFSECRE
                                                              ,
                                                                 WARDEVNRYS
                                                                        AjST.                    DATE
                                                           REPRESENTATIVE


                                                                                     De
                                                                                      Ma
                                                                                       soi
                                                                                         tled                  #
                                                                                            o cl               #
                                                                                    JAN 2? 2221
                                                                            !
                                                                            l    Assista Warden's          l
                                                                            j
                                                                            -.              ce             !
                                                                                                        - ..
                                                                                                                                                                                                       .@-@
                 Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 26 of 28
                                                                                FLORIDADEPARTMENTOFCORREWIONS                                                                                  0WY'
                                                                                                                                                                                                  j
                                                                                                                                                                                                  '
                                                                    REQUEST FOR ADM INISTRATIVEREM EDY OR APPEAL
                                                                    gl=
                                                                      rkn 2 1z
                                                                             e:r
    Z ThirdPartyGrievanceAllegingSexualAbuse                                   ,wj
 TO                                                                  . We i
   : Warden      Z AssistantW arden     Z Secretary,FloridaDe e mentof        lon,                                                                                                         .


 From or F llegingS xualAbuse thebejalfof:
                         Lmstf.zvFirste.x M iddle Inioot
                                                     tial
                                                                                                                 mD.gxg >
                                                                                                                    C N um ber
                                                                                                                                                                              &crlnsto     gv
                                                                                                                                                                                     im tion
                                                                                '
                                                                                        lQ -5-4 M - DT
                                                                                            PartA - (nm ate Grievance

                                          1 $6    .
                                                                o I                                                           ,
                                                                                                                                                                                                   '
.-                                                                                                                                                                    '
                                                                                                                                                                                  ..
                                                       .                        .                        -
                                                                                                                                    .           ,    -         , !y...,                                    ,,
                                                                                                                                                                                                                                (
 4                       .                                                          .           1,                                          &                         -                        +
                 *
                                                                                                                     .
                 '
                         .                                                                  v                                           .
                                                                                                                                                          #
                     .                    .                                                     %-                                                                                                               w.


                                                                                                             .                                   œ'       @'
                                                                                                                                                                                                                     >


                         - >t                 l                                                                                    ,
                                                                                                                                   '            i& L
             11tl
             *
                h                                     ? IZ                                      - ;l'
                                                                                                    hk '                                                                                                   *1
                                                                                                                                                                                                            i!
                                                                                                                                                                                                             **'
                                                       10*1                 l                                            * b*               *                    I''/II
         .   lii;.d:ll
                     -4                       - (.;p                        *                        *1
                                                                                                      *                       *-                                                                                      ''
                                                                                                                                                                                                                       X
                                    *'   ,e                *                            <                                 .        *.
                                                                                                                                                                          .   j        Q                         *' *
     J5,                     4
                             .                                                      q                                *<                          .                            g
                     .                                                                                   v
                                                                                                         u       *                                                                                     A
                                                                                                                                                                                               *

                                                                                                                         -*
     i                                                                          -
                                                                                                                                                                 e.                        #zz
                                                                                                                                                                                             / .<
                                                                                                                              0.                     e.                                                           *
                                                                                                     @                    l                                                                                      /
     .
                                                                                                     uc                                         cço                                                .
                                 o   2(c                        t,c             .               -
                                                                                                1
                                                                                                                                            .
                                                                                                                                                                                                   4                        -
                                         a er                  ?B           &       .
                                                                                            T        c                                          u
                                 -                                      -
                                                                    -
                                                                                    a                                                                                     -                p
             -oc                                                                                     '                                  /                                              '#                            re s'-
                                                                                                                          $




              c. t: Q o
                             DATE                                                                                                                         S      TUREOFGRIE NT AND D.C.#


*BY SIGNATURE,INM ATEAGREESTO THE FOLLOW ING # OF30-DAY EXTENSIONS:                                                                                                                        /
                             *
                                                                                                                                                                                  #                             Signature
                                                                                                     INSTRUW IONS
                                                                                                                   Q ' QV Qî Q î                     oj'                    *>
                                                                                                                                                                            > X          j-
                                                                                                                                                  b                    Q 3               a*W               J
                                                                                                                                                                                                           .
                                                                                                     u
                                                                                                     oœ*       v                                              .
                                                                                                                                                                           Q. -  #o                        Z'
                                                                                                                                                          -                 o 3
                                                                                     Nt                kt      .l! -                             +                          e u. '
                                                                                                                                                                                 J
                                                                                                                                                                                 .
                                                                                                                                                                                 z :
                                                                                                                                                                                                            >
                                                                                                   () j
                                                                                                    -x k      2
                                                                                                              1 ..                               q :                           <u mg,e,m
                                                                                                                                                                                       4
                                                                                     .
                                                                                                 kr lx
                                                                                                     - Q      x
                                                                                                              x ug
                                                                                                                                 ,
                                                                                                                                                                       t    w-                            =@
                                                                                                                                                                                                          >*
                                                                                    Ikk                               z z ,                                                    if                         %
                                                                                                                                                                                                          .%4
                                                                                                         +
                                                                                                         <    d w x x x                          >                         >
                                                                                                                                                 w                                   $
                                                                                                  j< :  % x o                                         e
                                                                                                                                                      .
                                                                                                                                                                            4 à .. -'
                                                                                                  m j %.: j zx q.y
                                                                                                  x
                                                                                                  Q                          .
                                                                                                                                                     *'
                                                                                                                                                      p
                                                                                                                                                                  .-
                                                                                                                                                                  ?
                                                                                                                                                                           A*
                                                                                                                                                                                     t                    I
Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 27 of 28




                                                                                                  <          ja 'Q : % u                                                         T   ï    .
                                                                                                                                                                                                    : G'
                                                                                                  11
                                                                                                   2
                                                                                                   1
                                                                                                   !         il
                                                                                                              !
                                                                                                              .
                                                                                                              -'a
                                                                                                                tl
                                                                                                                 r
                                                                                                                 i
                                                                                                                 p
                                                                                                                 '
                                                                                                                 ;-:'o
                                                                                                                     -
                                                                                                                      ,
                                                                                                                      -
                                                                                                                       :
                                                                                                                       '
                                                                                                                       -
                                                                                                                       :
                                                                                                                       '
                                                                                                                        :
                                                                                                                        -
                                                                                                                         '
                                                                                                                         - g
                                                                                                                           ë
                                                                                                                           ,
                                                                                                                           '
                                                                                                                           p
                                                                                                                           z
                                                                                                                           r
                                                                                                                           l
                                                                                                                           i
                                                                                                                           ë
                                                                                                                           jl
                                                                                                                            i
                                                                                                                            p
                                                                                                                            ,
                                                                                                                            '
                                                                                                                            r yj'                                                                  P. t
                                                                                                                                                                                                      *
                                                                                                 o           a % -,i!!ëE!- . ::
                                                                                                             z          --
                                                                                                                             -!
                                                                                                                              j
                                                                                                                              E
                                                                                                                              E
                                                                                                                              ë
                                                                                                                              '
                                                                                                                              7
                                                                                                                              .
                                                                                                                              !
                                                                                                                              :;
                                                                                                                               1
                                                                                                                               :
                                                                                                                               r'
                                                                                                                                :
                                                                                                                                r-
                                                                                                                                 '
                                                                                                                                 i
                                                                                                                                 i
                                                                                                                                 j
                                                                                                                                 !
                                                                                                                                 E
                                                                                                                                 Ei
                                                                                                                                  ;
                                                                                                                                  i           :                                  w
                                                                                                                                                                                 .% .m             => a
                                                                                                                 x xos a. xz z               <.                                  ( m< om
                                                                                                                             ,                                .
                                                                                                 é                                           o
                                                                                                                                             *                .
                                                                                                                                                                           d oa
                                                                                                                                                                               .
                                                                                                                                                                                  =
                                                                                                                                                                                                   œ o
                                                                                                                                                                                                     -
                                                                                                                                     x       .                                                     d e7
                                                                                                                                                                                                   %
                                                                                                                                                                           .x a m
                                                                                                                                                                           R                         %
                                                                                                                                                 -                         aau ax 4                >o Q
                                                                                                                                                                                                      u
                                                                                                                                             !                                       -
                                                                                    TnmnteNnm.
                                                                                    X#                             e/sex                                                             v                      A p
                                                                                    DateefBi%            e û .e                                                            .                   .
                                                                                                                                                                                               .
                                                                                    EOSDATE:
                                                                                    X 4-71)2(Rew
                                                                                               vie sf
                                                                                                    >orm3)Pa
                                                                                                             .
                                                                                                            ge
                                                                                                                                                                           . ' j
                                                                                                         isnot1tolfbe
                                                                                                                    2 amendea avised,oralteredWithoutapprdvalofthem ree''-ofR.*1thServicesAdministration.
Case 2:21-cv-14227-JEM Document 1 Entered on FLSD Docket 06/03/2021 Page 28 of 28




   *
